TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00466-CV



                                        In re Sandi Sinski


                     ORIGINAL PROCEEDING FROM BLANCO COUNTY



                                              ORDER


PER CURIAM

               Relator has filed a petition for writ of mandamus and a motion to stay the underlying

proceeding pending disposition of its mandamus petition. We grant the motion to stay the

underlying proceeding and stay all proceedings, including transfer of the underlying cause to Potter

County pursuant to the trial court’s order of May 30, 2017, pending further order of this Court.

               It is ordered July 14, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin